Citation Nr: 1126748	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran had active military service from October 1952 to October 1954.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to have the Veteran undergo a VA compensation examination for a medical opinion concerning whether his service-connected disabilities (bilateral hearing loss and tinnitus) render him incapable of obtaining and maintaining substantially gainful employment.  He had this VA compensation examination in November 2010, and in March 2011 the AMC issued a decision increasing the rating for the bilateral hearing loss from 90 to 100 percent, retroactively effective as of the date of that VA compensation examination.  The AMC also granted special monthly compensation (SMC) on account of deafness of both ears, also retroactively effective from the date of that VA compensation examination, and indicated the Veteran is entitled to Dependents' Educational Assistance (DEA) as of that same date.


FINDING OF FACT

In May 2011, prior to the Board promulgating a decision in this appeal regarding whether the Veteran is entitled to a TDIU, he submitted a statement (a signed VA Form 21-4138) indicating he is withdrawing his appeal of this claim.



CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal concerning his entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in May 2011, the Veteran submitted a signed statement (VA Form 21-4138) indicating he is withdrawing his appeal for a TDIU.  He is withdrawing this claim apparently in response to the AMC's March 2011 decision increasing the schedular rating for his bilateral hearing loss from 90 to 100 percent.  So his hearing loss is now considered totally disabling.

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


But in view of the issuance by the U. S. Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Veteran also was awarded SMC in the AMC's March 2011 decision, however, because he is essentially deaf in both ears.  As such, there remain no allegations of errors of fact or law for appellate consideration on the issue of his entitlement to a TDIU.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal of the TDIU claim is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


